Citation Nr: 1612746	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for migraines. 

2. Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and anxiety disorder; and if so whether service connection is warranted. 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1971 to February 1973. 
These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection, and denied reopening his claim for an acquired psychiatric condition. 

With regards to the Veteran's claim of service connection for an acquired psychiatric condition, the Veteran was originally denied service connection for this claimed in October 2001. The Veteran did not file a timely notice of disagreement (NOD) to appeal that denial, and that decision became final. Subsequently, in May 2009, the Veteran filed, among other service connection claims, an application to reopen his claim for his psychiatric conditions. In an October 2009 rating decision, the RO, inter alia, denied the Veteran's application to reopen this claim, and continued the denial of benefits. This time, the Veteran filed a timely NOD and substantive appeal (VA Form 9). Therefore, this issue is appropriately before the Board for appellate adjudication.

In characterizing the issue of service connection for an acquired psychiatric condition, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the claim as set forth on the title page.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2014 VA Form 9, the Veteran requested a videoconference Board hearing before the Board at the RO. A videoconference hearing was scheduled for September 2015, and Veteran was notified of such scheduled hearing. Prior to the hearing, however, the Veteran notified the VA that he wished to postpone his hearing until he was able to acquired additional evidence to be submitted at that hearing. See Report of Contact, dated August 18, 2015. That hearing was rescheduled for October 2015, only a month later. Again, prior to the hearing date, the Veteran again notified the RO that he had not finished acquiring his supporting evidence and wished to again reschedule his hearing date for another date.  Accordingly, this matter should be remanded to schedule the Veteran for a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing at his current address of record. Place a copy of the hearing notice letter in the claims file. If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it, also document this in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


